DETAILED ACTION
This action is in response to the continuation of #14/546,747 filed on October 9, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie et al. (US 2012/0124306 A1) in view of Pershin et al. (US 2010/0049930 A1).

4.	Regarding claim 1, Abercrombie discloses “A computerized method of creating a live copy of a data object from a production system for use by third party applications, the method comprising:  receiving, by a computing device, at least one request for a copy of production data from an application; creating, by the computing device, a live backup copy from the production data, the live backup comprising a block by block copy of the production data;:” (See [0062], Fig. 5) (The Object Manager receives instructions from the Service Policy Engine 406 in the form of a command to create a copy of application data in a particular pool based on the live primary data 413 belonging to the application 300, or from an existing copy, e.g., 415, in another pool. The copy of the composite object that is created by the Object Manager and the Data Movement Engine is self-contained and self-describing in that it contains not only application data, but also application metadata and the SLA for the application. The Object Manager and Data Movement Engine are described in more detail in connection with FIG. 5.

See also abstract, wherein the snapshots are used to create difference information indicating which application data has changed and the content of the changed application data for the corresponding time state. This difference information is then sent to a second storage pool to create a back-up copy of data for the current time-state.)

But, Abercrombie does not explicitly disclose “creating, by the computing device, a flash copy of the live backup copy of the production data, and a flash copy bitmap, the flash copy comprising a point-in-time snapshot of the live backup copy, the flash copy bitmap for tracking changes between the live backup copy and the flash copy; creating, by the computing device, a modified version of the live backup copy by changing a subset of data in the live backup copy; 

However, Pershin teaches “creating, by the computing device, a flash copy of the live backup copy of the production data, and a flash copy bitmap, the flash copy comprising a point-in-time snapshot of the live backup copy, the flash copy bitmap for tracking changes between the live backup copy and the flash copy; creating, by the computing device, a modified version of the live backup copy by changing a subset of data in the live backup copy; ”” (See [005], [0019]) (FIG. 5 is a timeline of a method of starting and stopping storing change bitmaps when using a bitmap driver. Bitmap driver is used to determine which blocks to copy. A method for providing incremental backups for a source computing machine, the method including: (a) creating a first backup snapshot including a virtual machine (VM) snapshot of an initial copy of a source computing machine volume, b) reconfiguring and customizing said first backup snapshot to create a first bootable VM, writing changes associated with said reconfiguring and customizing into said first redo log file, then creating a first bootable snapshot comprising a VM snapshot of said first bootable VM, wherein said VM snapshot of said first bootable VM comprises a timestamp. An incremental backup procedure can be performed either at a block level or at a file level. A block is a portion of a volume. When operating at the block level, the incremental backup procedure determines which blocks have changed since the last backup procedure, and it transfers only the changed blocks.)

“recording, by the computing device, the changed subset of data using the flash copy bitmap;”
(See Fig. 13, [0044]-[0045] and [0152]) (The Data Management Virtualization system captures and records these transformations in the form of bitmaps or extent lists. In one embodiment of the system, the underlying storage resources are capable of tracking the changes made to a volume or file.)

“mounting, by the computing device, the modified version of the live backup copy to the application;” (See [0077]) (The underlying storage virtualization appliance may be modified to expose and allow retrieval of internal data structures, such as bitmaps, that indicate the modification of portions of the data within the data object. These data structures are exploited to capture the state of a data object at a point in time: e.g., a snapshot of the data object, and to provide differences between snapshots taken at a specific time, and thereby enables optimal backup and restore. While the particular implementations and data structures may vary among different appliances from different vendors, a data structure is employed to track changes to the data object, and storage is employed to retain the original state of those portions of the object that have changed.)

But, Abercrombie does not explicitly disclose “and transforming, by the computing device, the modified version of the live backup copy back to the live backup copy when unmounting the modified version of the live backup copy of the production data from the application by applying changes associated with the flash copy bitmap to the live backup copy, thereby creating a live copy of a data object from a production system for use by third party applications.” 

However, Pershin teaches “and transforming, by the computing device, the modified version of the live backup copy back to the live backup copy when unmounting the modified version of the live backup copy of the production data from the application by applying changes associated with the flash copy bitmap to the live backup copy, thereby creating a live copy of a data object from a production system for use by third party applications.” (See [0034], [0054]) (FIG. 5 is a timeline that illustrate a method of starting and stopping storing change bitmaps when using a bitmap driver. Bitmap driver is used to determine which blocks to copy. The bitmap driver can be run on the source system to maintain a bitmap that records all blocks on all volumes that have been modified since a particular start time. Multiple bitmaps can be maintained to track changes from different start times. The incremental backup procedure can use these bitmaps to determine which blocks need to be transferred instead of reading every used block on the source volume(s) and calculating hashes.)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Abercrombe (Backing-up data from a first storage pool to a second storage pool using difference information between time states) with Pershin (Managing Backups Using Virtual Machines in order to effectively reduce storage requirements and reduce, and minimize, time between carrying out backup procedures, thereby reducing the potential amount of lost data. [Pershin:0015])

Regarding claim 2, Abercrombie in view of Pershin discloses “The method of claim 1, wherein creating the live backup copy further comprises creating a backup image prior in time to the at least one request for the copy of production data, and a synthesized bitmap, the synthesized bitmap tracking changes made to the production data after the creation of the backup image.” (See Fig. 13, [0044]-[0045] and [0152]) (The Data Management Virtualization system captures and records these transformations in the form of bitmaps or extent lists. In one embodiment of the system, the underlying storage resources are capable of tracking the changes made to a volume or file; in these environments, the Data Management Virtualization system queries the storage resources to obtain these change lists, and saves them with the data being protected. The Service Level Agreement captures the detailed business requirements with respect to secondary copies of the application data. In the simplest description, the business requirements define when and how often copies are created, how long they are retained and in what type of storage pools these copies reside.)

Regarding claim 3, Abercrombie in view of Pershin discloses “The method of claim 2, wherein creating the live backup copy further comprises: copying, by the computing device, data blocks from a service level agreement (SLA) defined data backup of the production data.” (See Fig. 5, the copy of the composite object that is created by the Object Manager and the Data Movement Engine is self-contained and self-describing in that it contains not only application data, but also application metadata and the SLA for the application. The Object Manager and Data Movement Engine are described in more detail in connection with FIG. 5.)

Regarding claim 4, Abercrombie in view of Pershin discloses “The method of claim 2, further comprising refreshing the live backup copy by applying the synthesized bitmap to the backup image such that the live backup copy of the production data corresponds to a current state of the production data.” (See Abstract and [0044]-[0045]) (The snapshots are used to create difference information indicating which application data has changed and the content of the changed application data for the corresponding time state. This difference information is then sent to a second storage pool to create a back-up copy of data for the current time-state. The Data Management Virtualization system captures and records these transformations in the form of bitmaps or extent lists. The Data Management Virtualization system observes which parts of the application data are modified, and generate its own bitmap of modified data.)

Regarding claim 5, Abercrombie in view of Pershin discloses “The method of claim 4, wherein refreshing the live backup copy further comprises cancelling the refresh operation when receiving at least one of a refresh cancel request and a refresh failure indication..” (See [0088]) (The Object Manager 501 creates and maintains instances of Data Storage Objects 503 from the Virtual Storage Pools 418 according to the instructions sent to it by the Service Level Policy Engine 406. The Object Manager provides data object operations in five major areas: point-in-time duplication or copying, standard copying, object maintenance, mapping and access maintenance, and collections.)

Regarding claim 6, Abercrombie in view of Pershin discloses “The method of claim 1, wherein creating a modified version of the live backup copy further includes prep-mounting the live backup copy..” (See [0048] and [0122) (At the time of creation of a snapshot, there may be certain preparatory operations involved in order to create a coherent snapshot or coherent image, such that the image may be restored to a state that is usable by the application. These preparatory operations need only be performed once, even if the snapshot will be leveraged across multiple data management functions in the system, such as backup copies which are scheduled according to a policy. The preparatory operations may include application quiescence, which includes flushing data caches and freezing the state of the application; it may also include other operations known in the art and other operations useful for retaining a complete image.)
Regarding claim 7, Abercrombie in view of Pershin discloses “The method of claim 1, wherein changing a subset of data comprises removing user security information, the user security information comprising a password and a social security number.” (See [0044]-[0045]) (The Data Management Virtualization system observes which parts of the application data are modified, and generate its own bitmap of modified data.)

Regarding claim 8, Abercrombie in view of Pershin discloses “The method of claim 1, further comprising discarding the flash copy after unmounting the live backup copy.” (See Pershin: [0034], [0054]) (FIG. 5 is a timeline that illustrate a method of starting and stopping storing change bitmaps when using a bitmap driver. Bitmap driver is used to determine which blocks to copy. The bitmap driver can be run on the source system to maintain a bitmap that records all blocks on all volumes that have been modified since a particular start time. Multiple bitmaps can be maintained to track changes from different start times. The incremental backup procedure can use these bitmaps to determine which blocks need to be transferred instead of reading every used block on the source volume(s) and calculating hashes.)


As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system for creating a live copy of a data object from a production system for use by third party applications, the system comprising a memory containing instructions for execution by a processor, the processor configured to:” (See Fig. 16-17)

As per claim 10, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 14, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 16, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.

As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer readable medium having executable instructions operable to cause an apparatus to” (See Fig. 17)

As per claim 18, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154